...
 I..
1 -’            r              *...:** .
       OFFlCE    OF THE ATTORNEY        GENERAL      OF TEXAS




  Honorable     Ceorgo P. Hudson

                                              A\




                                                       to iarnbh    rtatloa-
                                                     blaaks,~aeoeoeery       la
                                                    forrmanoe ot hle dutlea,
                                                    County   Surompor of
                                                   County, Tsxas?
                                                      nnfaeticn   requostiqg
                                                      ng to the abore mnt-




                             dealsion    a5 to the rumish-
                            eoessery    in mmh 0fri0e to

                      9283 under Title' 86, Chapter 2,
                     ted !3tatutes Besites among other
       thln(gr that the Comnrirsloaerr Court ah&l Ml?-
       aiah ofiior  spasr for SP& eftloer   at the ex-
       perme of the County.
              *Artioie   5287 atme Title and Chapter reaites
        #et   the OoraalssLonors Court shall itwnbh hlra
        611. ~e00t58+3rp book5 0f re00ra.
              *Arti       3899~Ssatlra   2        noltesi
                                               Buitrblo
      oifioes,     statfonery   and blanks       in thm
                                                   neoersclry
      perforx1a5or of thrir duties may IX TEE DI8CRYRIC#
      of Qho O?mls?sionern Court rlgo ba iurnlshrd to
      wr,",tri ofilocrr end the Cowatp Surveyor is in-
             .
              “Of oourae I do not know why the Cooaisoion.
      OTB Conrt should ex.rrelee its DXSCRI!TIOIf    ia thlr
      m5ttW iA r~fllt3iDg t0 fllrniab IltrtiCAeP~ et0 t0
      the Oount Surveyor, but it is appsront that ft
      his.     It I a true that ha ls not a ire offlber    DOP
      ofiioer    Wha la paid any nomy owt of the Ofiloetr
      Salmy fund, but it appears to w that ha 1s a
      County Otfiaer in the ama ~OASOthat 811. other
      oftlcsrs    are and &ould be iurniahed with 411 MO-
      easarp lquipmmt fos hir office      named IA Mioel
      )8#b,      no.     2.

            wXindl.y advisa UB ii the County Surveyor eat
      dwiiAd thet he be funiiahed aa other ofiluerr   sro
      furnirhad  with suoh artioles  as are emraer~tod ia
      Artios 3899b, %o. 2?*
Artiole   3899b,       3oetlon    1, V.A.C.S.,     provides     aa iolltis!
              nThere ehall be allowed to County JuU$es,
      Olarica or the DisCriot    rind County Courts, %ier-
      irf8, CountyTreasurers, Tar Asseasora and Ool-
      laotors,    suoh books, 8QEitlOAWy inoluding
      blank bail bonds ad blati aomp~ainta, 8Ad Of-
      floe furniture     es asy br tmeraary ior their
      ofiiaer     to be paid ror on the order of tho
      Oowlsr~oners            Court   out   of th,e County Trowtry)
      and suitable   offiora  ahall also be protided’by
      thr  Comwlreimers Coart    for   sefd  oifioarr     et the
      erpenro of bhe aounty.     And   sueh  book8    mad  rta-
      tionery es ara nea4rury      intha    perlq%%anse Q?
      tholr dutior shall alro be furnf.~br6 &atioe8
      or the Peso8 by scrid Oowdsrlonerr          Court. Pro-
      rtded all purohasea 4arein met be apprvad b
      Codaalaaore     Court, and aunt be made undept L
      prOviniOA#~  or Artlolo 1659, Revised Citll Stat-
      utem of T*xaI68* 19257”
.
                                                                      373


Eoaorable   aear* P. aa80n, page      3



            It la apparent from the ruiding or the foregoing,
 rovlalon and also from a ravlsn of the hiatory of the leg-
Palatlon, - that the County Surveyor, la not auoh an ofiiorr
aa omtaaewithin the ooatmplatloa    o? the legialatura la on-
aotlng thr above prorialoa.

            Artlole  3899b,   Sootion 2, V.A.d.8..  provider   that
a suitable   oiilos,   atatiaomy,    end blanks naaeaaary ti the
performaaoo oi hi8 dutisa snay in the diaarotlon        or the Cm
alaaloaora*   a0w al80be rud6h0a to the CountySulveyor,
utiole Sp33, v.A.O.8..       provide8aa roii6w88      .
             “A Ooku%tJauneyor    ahall ba lleo te6    in
      ossh oounty at eaoh general slrotion        for a
      term of two yaara.      Ha ahall reside ln the
      00kmt.y anakciep hia orme at the ootithoaaa
      or some aoltabla    building at the oounty aeat,
      the rent therefor to be paid by the oomrnis-
      aionam* sourt on aatiefaotory       aholdng tha$
     .t.he retit la reaaoaabla,   the oftios    aeoeaaary
      and that there la no available      oftloa    at the
      oourthouee. *
Artlole  5287, V.A.U.!?. provldea that the Commleeionera~ Ccmrt
ahall furnish the Surveyor all neaeasary books of reoord.
          It ia our opinion that the atat%oaerg end blankis
nantionad in Artiole 3899b, Seotfon 2, 8upr6, era not the
aame aa tha books o? record aentioaed in Art1016 $287, aupra.
            You hare atetod la your letter to u8 that the
CorPrlasionera’ Court of Jones Oaunty has ereraised  fta dia-
ore&ion, and has entered it8 order to the ertocit that ao
aupplisa aad blanks be rurniahed to the 3urveyor.
           YOU want to know ir the oounty aurve or or ir0nes
County oan demand of the Cormaiesloaera~ Court 5hat he bo
rurnlahed,  aa other ottiosrs l ra turniahed,   with the atatioa-
ary and blaqka as snumemted in Article      38998, 3eotioa 2,
lupra .
          siacs it w~&g aeom rroa a reading o? your let-
ter, that them has been no abuse of disoretion    on the part
or the ocmmleefoner$ in not furnishing the stationery   and
.   Boaorable   Charge   P. Budson,   pago 4



    blanks    to the Surveyor, it i8 our opinloa     that   yore ln-
    qulry    should be aaawsred in the negative.
               It would seen that it is laandatory upon the
    Comalaalaoera~ Court to furnish the Surveyor all noa-
    raaary books of rraord,  but lb la not obligatory  UPM
    tihm to rurniah aoeh officer rit,h atatioamry and blaaka.
                Truatiag this auawera four question aatiafclo-
    torlly   , m beg to cemaln
                                               Yours *ml7